Citation Nr: 0424020	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bladder tumor.

2.  Entitlement to service connection for chronic urinary 
tract infections.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for residuals a right 
knee ligament sprain.

5.  Entitlement to service connection for residuals of a left 
middle finger laceration.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to service connection for bilateral bone 
spurs.

8.  Entitlement to service connection for a right hip 
disorder.

9.  Entitlement to service connection for bronchitis.

10.  Whether new and material evidence was received to reopen 
a service connection claim for sinusitis.

11.  Entitlement to disability rating in excess of 40 percent 
for a herniated nucleus pulposus at L4-5 and L5-S1.

12.  Entitlement to disability rating in excess of 20 percent 
for left shoulder acromioclavicular separation and 
degenerative joint disease.

13.  Entitlement to disability rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

14.  Entitlement to a compensable disability rating for 
postoperative right myringotomy and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to January 1976 and from April 1990 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a July 2003 rating 
decision the RO granted an increased 40 percent rating for 
herniated nucleus pulposus at L4-5 and L5-S1 and an increased 
10 percent for degenerative disc disease of the cervical 
spine.  The increased ratings for these disorder were 
assigned as effective from the date of the veteran's initial 
claim on August 31, 2001.  As higher schedular evaluations 
for these disabilities are possible, the issues of 
entitlement to increased ratings remain before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the July 2003 rating decision also granted 
entitlement to service connection for benign prostatic 
hypertrophy, for skin disorders, apparently including to the 
scalp and feet, and for a left varicocele.  The veteran was 
notified of the decision by correspondence dated in July 2003 
and informed that his appeal as to these matters was 
considered fully resolved.  As the veteran has expressed no 
disagreement from those determinations, the Board finds 
further appellate action is not required.

In January 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

Although the RO adjudicated the service connection claim for 
sinusitis on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issue 
on the title page as whether new and material evidence has 
been submitted to reopen the service connection claim for 
this disorder.

The Board notes that statements the veteran made at his 
January 2004 personal hearing may be construed claims for 
service connection for a left elbow disorder and for 
increased ratings for right ear hearing loss and for 
residuals of benign prostatic hypertrophy.  These matters are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for arthritis 
of the hands, residuals of a left middle finger laceration, 
gastritis, bilateral bone spurs, a right hip disorder, 
bronchitis, and sinusitis, and entitlement to increased 
ratings for herniated nucleus pulposus at L4-5 and L5-S1, 
degenerative disc disease of the cervical spine, and 
postoperative right myringotomy and otitis media are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The medical evidence demonstrates the veteran has no 
present bladder tumor disability.

3.  The medical evidence demonstrates the veteran has no 
present, chronic urinary tract infection disability.

4.  Persuasive medical evidence demonstrates no present 
residual disability as a result of a right knee ligament 
sprain; the veteran's present right knee disorder is shown to 
have been incurred as a result of the normal aging process 
unrelated to any injury or disease during active service.  

5.  In a May 1976 rating decision, the RO denied service 
connection for sinusitis, in essence, based upon a finding 
that the evidence did not indicate a chronic disorder had 
been manifest during active service.

6.  Evidence added to the record since the May 1976 rating 
decision includes evidence not previously submitted to agency 
decisionmakers, relating to an unestablished fact necessary 
to substantiate the claim, which raises a reasonable 
possibility of substantiating the claim.

7.  The veteran's service-connected left shoulder 
acromioclavicular separation and degenerative joint disease 
is presently manifested by no more than nonunion of the 
clavicle with loose motion; there is no evidence of a 
limitation of arm motion less than midway between the side 
and shoulder level, including as a result of pain and 
dysfunction.


CONCLUSIONS OF LAW

1.  A bladder tumor was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A chronic urinary tract infection disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for sinusitis may 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 

5.  A rating in excess of 20 percent for left shoulder 
acromioclavicular separation and degenerative joint disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5201, 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in September 2001, prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2001 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
July 2003 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the September 2001 notice letter was non-
prejudicial error.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although the veteran indicated there were 
private medical records pertinent to his claims, he failed to 
respond to a specific request for authorization to allow the 
RO to obtain those records.  Therefore, the Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in October 2001, November 
2002, and June 2003.  The available medical evidence is 
sufficient for adequate determinations of the issues 
addressed in this decision.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Generally, where a veteran had 90 days or more of continuous, 
active military service and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Bladder Tumor/Chronic Urinary Tract Infections

Service medical records are negative for complaint, 
treatment, or diagnosis for a bladder tumor.  Records show 
that in January 1992 the veteran complained of decreased 
urinary stream, severe urgency, and nocturia.  A February 
1992 urology services consultation report included a 
diagnosis of rule out urethral stricture disease.  An April 
1992 cystoscopy noted the veteran's bladder mucosa, trigone, 
bladder wall, urethral orifices, and urethra were normal.  
There was no significant hypertrophy to the prostate.  The 
examiner noted there was no evidence of disease and no 
specific diagnosis was provided.  

In a February 1997 report of medical history the veteran 
complained of frequent urination.  A February 1997 treatment 
report noted an impression of voiding dysfunction related to 
medication.  The examiner recommended the veteran avoid using 
decongestants.  A September 1997 urology department addendum 
to a medical board report noted the veteran had been 
receiving treatment for bladder outlet obstruction secondary 
to probable benign prostatic hyperplasia.  It was noted that 
the disorder was common in persons of the veteran's age group 
and that the veteran had experienced a significant 
improvement in voiding with medication.

VA examination in November 2002 noted the veteran had a 
history of benign prostatic hypertrophy and varicocele and 
that he complained of continued moderate lower urinary tract 
symptoms.  The examiner noted there was no evidence of 
lethargy, weakness, anorexia, or weight change, and no 
evidence of daytime urinary frequency, dysuria, or 
incontinence.  He voided with a moderate stream and 
complained of nocturia 4 to 5 times per night.  It was noted 
the veteran had undergone transurethral resection of the 
prostate in 1994.  There was no evidence of recurrent urinary 
tract infections, renal colic or bladder stones, acute 
nephritis, hospitalization for urinary tract disease within 
the previous year, treatment for malignancy, necessity for 
catheterization, dilation, drainage procedures, or diet 
therapy.  The examiner stated the veteran did not require 
invasive or noninvasive procedures and that his genitourinary 
condition did not affect his usual occupation or daily 
activities.  The diagnoses included benign prostatic 
hyperplasia with lower urinary tract symptoms and 
asymptomatic varicocele.

In July 2003 the RO granted service connection for benign 
prostatic hypertrophy and left varicocele and, in essence, 
continued the previous service connection denials for bladder 
tumor and urinary tract infections.  A 20 percent disability 
rating was assigned for benign prostatic hypertrophy, 
apparently under the criteria for urinary frequency.  

At his personal hearing in January 2004 the veteran 
testified, in essence, that he was unable to urinate 
normally.  He reported he experienced nocturia 4 to 5 times 
per night and that he had occasional false nighttime urgency 
and delayed stream.  He stated that in service he had 
undergone testing to determine if there was scar tissue 
blocking his stream and that there were certain medications 
he could not take because of the disorder.  He also stated 
that he did not know the difference between any prostate or 
bladder disorders and that he considered the symptoms to be 
related to a common disability.

Based upon a comprehensive review of the entire record, the 
Board finds the medical evidence demonstrates the veteran has 
no present bladder tumor disability and no present chronic 
urinary tract infection disability.  The Board notes there is 
no probative evidence of a bladder tumor or chronic urinary 
tract infections having been manifest at any time.  Neither 
these specific disorders nor any residual symptomatology 
related to such disorders were demonstrated by objective 
examination findings in November 2002.

The Board also notes that the veteran is also presently 
receiving compensation for his genitourinary symptoms, 
primarily urinary frequency, by the rating for his service-
connected benign prostatic hypertrophy.  The Board further 
finds there is no indication of any distinct symptom 
manifestations as to warrant service connection for a 
separate disability rating.  See 38 C.F.R. § 4.14 (2003), but 
see Evans v. Brown, 9 Vet. App. 273, 281 (1996).  

Although the appellant believes he has a bladder tumor or 
chronic urinary tract infections that were incurred in or 
aggravated by active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds service connection for bladder tumor or chronic 
urinary tract infections is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Right Knee Ligament Sprain

Service medical records dated in July 1991 show the veteran 
complained of right knee pain after running in a 4 mile race.  
Reports noted non-traumatic effusion to the right knee.  A 
report approximately 3 weeks after the injury noted the 
veteran's pain had improved with medication and quadriceps 
strengthening exercises.  The examiner noted there was mild 
medial joint line tenderness, but no evidence of effusion, 
swelling, or varus/valgus laxity.  Lachman's testing was 
negative.  The diagnosis was medial collateral ligament 
strain.  An August 1991 orthopedic consultation report noted 
the veteran stated his right knee felt great and that he had 
been jogging in a pool.  There was a full range of motion to 
the knee and good quadriceps tone.  The examiner noted there 
was no evidence of effusion or instability.  The diagnosis 
was doing well, medial collateral ligament strain.  
Subsequent service medical records are negative for diagnosis 
or treatment of any additional right knee disorders.

VA treatment records dated in June 2002 noted right knee 
medial collateral ligament damage that was never repaired.  
There was no evidence, however, as to any assessment or 
opinion as to etiology for that disorder.

VA examination in June 2003 noted the veteran reported he had 
experienced occasional right knee problems during active 
service, but that he had sought no treatment for the disorder 
after service.  He denied other injuries to the knee and 
described general discomfort along the medial aspect of the 
right knee.  He reported that occasionally if he turned 
suddenly the knee would pop and cause discomfort.  The 
examiner noted there was no evidence of swelling or local 
heat.  Range of motion was normal from 0 to 140 degrees.  The 
knee and patella were stable and drawer and McMurray's signs 
were negative.  X-ray examination revealed a normal right 
knee with no evidence of bony, joint, or soft tissue 
abnormality.  

The examiner's diagnosis was probable early degenerative 
changes in the right knee of a physiologic nature.  The 
examiner stated that the fact that the veteran initially 
injured his knee in 1991, that he was able to remain on 
active duty for many years, and that he had not required any 
treatment during or active service indicated his ligament 
strain in 1991 had nothing at all to do with any present knee 
problem.  It was noted, in essence, that his present right 
knee problem was related to the normal aging process.

Based upon the evidence of record, the Board finds the 
veteran has no present residual disability as a result of a 
right knee ligament sprain.  The June 2003 VA medical opinion 
is persuasive that the veteran's present right knee disorder 
was incurred as a result of the normal aging process 
unrelated to any injury or disease during active service.  
Although the veteran believes he has a right knee disability 
related to an injury in service, his statements as to medical 
causation are not competent evidence.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds service connection for a right knee disability is not 
warranted.  The preponderance of the evidence is against his 
claim.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a May 1976 rating decision the RO denied service 
connection for sinusitis.  Although a March 1974 service 
medical report included a diagnosis of chronic sinusitis, the 
RO found the evidence did not indicate a chronic disorder had 
been manifest during active service.  The veteran did not 
appeal that determination and it has become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision includes evidence that was not previously submitted 
to agency decisionmakers related to an unestablished fact 
necessary to substantiate the claim, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  The evidence includes service 
medical reports demonstrating treatment for sinusitis in 
March 1992 during a second period of active service that was 
not of record at the time of the last final decision.  
Service and post-service medical records also indicate use of 
decongestant medication without opinion as to the etiology of 
any underlying disability.  As that evidence addresses 
directly the basis for the prior denial of the claim, it is 
"new and material" and the claim must be reopened. 

The Board notes the available evidence of record does not 
adequately address whether a chronic sinusitis disorder was 
incurred in or aggravated by active service.  Therefore, this 
issue is included as a matter for additional development in 
the remand section of this decision.

Increased Rating Claim/Left Shoulder Disability
Factual Background

Service medical records show the veteran sustained a grade 5 
acromioclavicular separation of the left shoulder in a 
bicycle accident in August 1996.  In September 1996, he 
underwent reconstruction of the coracoacromial ligaments and 
fixation with a coracoclavicular screw.  A March 1997 medical 
board report noted his initial postoperative period was 
complicated by some loss of fixation by the screw which 
resulted in some displacement of the distal clavicle.  The 
report noted the screw had been removed in February 1997, but 
that the veteran still lacked a considerable amount of 
strength and mobility.  X-rays at that time showed some 
slight superior and posterior displacement of the distal 
clavicle, but substantial improvement from the original 
injury.  Range of motion studies in February 1997 noted left 
shoulder forward flexion to 30 degrees, internal rotation to 
55 degrees, and external rotation to 20 degrees.  In 
subsequent reports the veteran complained of a left clavicle 
deformity and left shoulder weakness.  Records indicate the 
veteran is right hand dominant.

At his VA examination in October 2001 the veteran complained 
of left shoulder problems including popping and pain.  The 
examiner noted a 3.5 inch anterior shoulder scar.  There was 
slight tenderness to the area of the acromioclavicular joint.  
Range of motion studies revealed flexion to 140 degrees, 
abduction to 140 degrees, extension to 45 degrees, external 
rotation to 70 degrees, and internal rotation to 90 degrees.  
There was crepitation on motion with a painful audible pop in 
the shoulder.  X-rays revealed mild acromioclavicular 
separation with degenerative changes and calcification in the 
areas of the acromioclavicular joint, the clavicle, and the 
coracoid process.  The diagnosis was acromioclavicular 
separation with degenerative joint disease of the shoulder 
and limitation of motion.

In his notice of disagreement the veteran stated that nerve 
damage in his left shoulder radiated down his arm causing it 
to lock.  He stated the arm had to be physically moved to get 
back to a normal position.  

VA orthopedic examination in November 2002 noted the veteran 
complained of pain across the shoulder area and that the left 
shoulder joint appeared to be dislocated.  The examiner noted 
there was limited left shoulder range of motion.  Reflexes 
and abduction was to 180 degrees, extension was to 45 
degrees, and internal and external rotation was to 90 
degrees.  There was some crepitation to the shoulder, but it 
was not really tender.  Apprehension sign was negative, but 
there was a posterior prominence of the clavicle in the 
shoulder joint area.  X-rays revealed residuals of surgery on 
the left acromioclavicular joint area.  The diagnoses 
included residuals of left acromioclavicular separation with 
posterior disruption of the joint.  A separate neurologic 
disorders examination noted complaints of left elbow joint 
pain and tingling, but the examiner stated there was no 
evidence of neuropathy of the left upper extremity and that 
this was mainly a joint pain problem.

VA treatment records dated in March 2003 noted the veteran 
reported left shoulder pain which was worse with weather, but 
better with heat.  Range of motion studies of the left 
shoulder revealed forward flexion to 160 degrees, abduction 
to 160 degrees, and full external rotation, internal 
rotation, and adduction.  Cross-chest adduction, O'Brien, and 
apprehension tests were negative.  It was noted that X-ray 
examination in November 2002 revealed a normal left shoulder.  
The examiner's assessment included left medial epicondylitis 
and cervical spine spondylosis of doubtful primary shoulder 
pathology.  

At his personal hearing in January 2004 the veteran reported 
he experienced pain down his left arm and an audible pop when 
he moved the left shoulder.  He stated the left shoulder was 
not in proper alignment.  He stated his left shoulder 
symptoms were more pronounced in cold weather and when it was 
going to rain.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides ratings for malunion of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement (10 percent, major or minor 
arm), and for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement (20 
percent, major or minor arm).  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2003).  It is noted that the disorder may also be 
rated based upon impairment of a contiguous joint.

The Rating Schedule also provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has also held that there is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I (2003).

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for an impairment of the clavicle under Diagnostic 
Code 5203.  It is noted, however, that his disorder may, 
alternatively, be rated based upon an impairment of the 
contiguous shoulder joint.  Although the medical evidence 
demonstrates degenerative joint disease and limitation of 
motion to the veteran's left shoulder, the Board finds there 
is no evidence that motion of the veteran's arm is limited to 
25 degrees from the side.  In fact, objective medical 
examination findings in March 2003 revealed left shoulder 
forward flexion to 160 degrees and the veteran's own 
subjective complaints of greater impairment during weather 
changes are not indicative of limited motion to a degree 
necessary for a higher rating.  Therefore, the Board finds 
entitlement to higher, separate, or "staged" ratings are 
not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a bladder tumor is 
denied.

Entitlement to service connection for urinary tract 
infections is denied.

Entitlement to service connection for a right knee ligament 
sprain is denied.

The claim for entitlement to service connection for sinusitis 
is reopened.

Entitlement to disability rating in excess of 20 percent for 
left shoulder acromioclavicular separation and degenerative 
joint disease is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence 
issued in September 2001.  The Board notes the revised VCAA 
duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  

In this case, service medical records show the veteran was 
treated for bronchitis and chronic sinusitis in March 1974, 
sinusitis in March 1992, a superficial left middle finger 
laceration in April 1993, serous otitis media in March 1997, 
bronchitis in May 1997, chronic gastritis in August 1997, and 
an upper respiratory infection in November 1993 and December 
1997.  A report of medical history, apparently provided in 
association with an October 1998 examination, noted the 
veteran's complaints including for respiratory, 
gastrointestinal, and musculoskeletal problems.  The Board 
also notes that range of motion studies for the veteran's 
lumbar spine disability and a specific opinion as to the 
etiology of any present hip disorders were not provided upon 
VA examination.  

The Board also notes that a March 2003 VA treatment report, 
in essence, shows a magnetic resonance imaging (MRI) scan of 
the cervical spine was recommended; however, there is no 
evidence this study was ever conducted.  At his personal 
hearing in January 2004 the veteran reported neurologic 
symptoms that do not appear to be consistent with the 
findings of the November 2002 VA examination.  He also stated 
that he was scheduled for an upper gastrointestinal series 
study in January 2004, but this report was not included with 
copies of VA medical records he submitted to the Board in 
March 2004.  Therefore, the Board finds additional 
development is required prior to appellate review.

In addition, the Board notes the veteran's service-connected 
postoperative right myringotomy and otitis media have been 
rated under the criteria for Diagnostic Code 6200.  It is 
significant to note that under this diagnostic code hearing 
impairment is to be rated separately.  The veteran was not 
provided the rating criteria for hearing impairment in the 
July 2003 statement of the case.  Although he did not 
indicate any specific disagreement with the rating assigned 
for right ear hearing loss in the April 2002 rating decision, 
the Board finds his subsequent statements for an increased 
rating for his service-connected postoperative right 
myringotomy and otitis media require consideration for 
hearing loss related to this disorder.  Therefore, the 
veteran must be provided information concerning the criteria 
for a higher rating for hearing loss for an adequate 
determination of his appeal.

Accordingly, these matters are REMANDED to the RO for the 
following:  

1.  An appropriate AOJ should obtain all 
VA medical treatment records pertinent to 
the issues on appeal since January 26, 
2004.  Additionally, the AOJ should 
obtain the results of the MRI of the 
cervical spine which was recommended in 
March 2003.

2.  The veteran should be scheduled for 
appropriate examinations for opinions (a) 
as to whether it is as likely as not he 
has arthritis of the hands, residuals of 
a left middle finger laceration, 
gastritis, bilateral bone spurs, a right 
hip disorder, bronchitis, or sinusitis as 
a result of an injury or disease during 
active service, and (b) to assess the 
current nature of his service-connected 
lumbar spine, cervical spine, and right 
ear disabilities.  The claims folder must 
be available to, and reviewed by, the 
examiner(s).  As noted above, service 
medical records show the veteran was 
treated for bronchitis and chronic 
sinusitis in March 1974, sinusitis in 
March 1992, a superficial left middle 
finger laceration in April 1993, serous 
otitis media in March 1997, bronchitis in 
May 1997, chronic gastritis in August 
1997, and an upper respiratory infection 
in November 1993 and December 1997.  A 
report of medical history in 1998 
reflects complaints of respiratory, 
gastrointestinal, and musculoskeletal 
problems.  The examiner(s) should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with the other medical evidence of 
record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations, to 
include whether a higher rating is 
warranted for a right ear hearing 
impairment.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



